             Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 1 of 15 Page ID #:1242



                            1    Douglas Q. Hahn (SBN: 257559)
                                  dhahn@sycr.com
                            2    Salil Bali (SBN: 263001)
                            3     sbali@sycr.com
                                 STRADLING YOCCA CARLSON & RAUTH, P.C.
                            4    660 Newport Center Drive, Suite 1600
                            5    Newport Beach, CA 92660
                                 Phone: 949-725-4000
                            6    Facsimile: 949-725-4100
                            7    Manish Mehta (admitted pro hac vice)
                            8     mmehta@beneschlaw.com
                                 Lowell D. Jacobson (admitted pro hac vice)
                            9     ljacobson@beneschlaw.com
                            10   Zaiba Baig (admitted pro hac vice)
                                  zbaig@beneschlaw.com
                            11   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                                 333 West Wacker Drive, Suite 1900
                            12   Chicago, IL 60606
                            13   Telephone: 312-212-4949
                                 Facsimile: 312-767-9192
                            14
                            15   Attorneys for Defendant

                            16                           UNITED STATES DISTRICT COURT
                            17        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                            18
                            19   KAJEET, INC.,                   Case No. 8:18-cv-01519-JAK-PLA
                            20              Plaintiff,           The Honorable John A. Kronstadt
                            21                v.
                            22                                   QUSTODIO’S REPLY MEMORANDUM OF
                                 QUSTODIO, LLC,
                                                                 POINTS & AUTHORITIES IN FURTHER
                            23              Defendant.           SUPPORT OF ITS MOTION TO DISMISS
                            24                                   FIRST AMENDED COMPLAINT
                                                                 PURSUANT TO FRCP 12(b)(6)
                            25
                                                                 HEARING DATE: June 24, 2019
                            26
                                                                 TIME: 8:30 a.m.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
             Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 2 of 15 Page ID #:1243



                            1
                                                                      TABLE OF CONTENTS
                            2
                                                                                                                                                     Page
                            3
                                 I.      INTRODUCTION ...................................................................................... 1
                            4
                            5    II.     KAJEET MISCONSTRUES THIS COURT’S PRIOR RULING
                                         AND SEEKS TO CREATE A FACTUAL DISPUTE VIA IPSE
                            6
                                         DIXIT........................................................................................................... 1
                            7
                                 III.    KAJEET HAS FAILED TO SHOW THAT REPRESENTATIVE
                            8            CLAIMS ANALYSIS IS INAPPROPRIATE HERE .............................. 3
                            9
                                 IV.     KAJEET HAS FAILED TO REBUT THAT CLAIMS ARE
                            10           DIRECTED TO AN ABSTRACT IDEA AT ALICE STEP ONE. ......... 4
                            11
                                         A.       The “Improvements” are not Identified in the Intrinsic
                            12                    Record ............................................................................................... 5
                            13
                                         B.       ENFISH and its Progeny Do Not Apply to These Generic
                            14                    Claims. ............................................................................................... 5
                            15           C.       Lack of Total Preemption Does Not Suffice at Alice Step One. ... 6
                            16
                                 V.      KAJEET FAILS TO IDENTIFY ANY INVENTIVE CONCEPT
                            17           RECITED IN SPECIFIC LIMITATIONS AT ALICE STEP TWO. ..... 7
                            18
                                 VI.     KAJEET’S INVOCATION OF WAIVED CLAIM
                            19           CONSTRUCTION ARGUMENTS CANNOT PRECLUDE
                            20           DISMISSAL UNDER RULE 12(B)(6) BECAUSE THERE IS NO
                                         DISPUTE. .................................................................................................. 10
                            21
                            22   VII. CONCLUSION ......................................................................................... 10

                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                            -i-
        LAWYERS
   N E W P O R T B E AC H         QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                         18-CV-01519
             Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 3 of 15 Page ID #:1244



                            1                                       TABLE OF AUTHORITIES
                            2                                                                                                           Page(s)
                            3
                                 Cases
                            4
                                 Aatrix Software, Inc. v. Green Shades Software, Inc.,
                            5       882 F.3d 1121 (Fed. Cir. 2018) .................................................................. 4, 5, 10
                            6
                                 Affinity Labs of Tex., LLC v. DIRECTV, LLC,
                            7       838 F.3d 1253 (Fed. Cir. 2016) ............................................................................ 7
                            8    Alice Corp. v. CLS Bank,
                            9       573 U.S. 208 (2014) .................................................................................... passim
                            10   Ancora Techs., Inc. v. HTC Am., Inc.,
                                   908 F.3d 1343 (Fed. Cir. 2018) ........................................................................ 5, 6
                            11
                            12   Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
                                    788 F.3d 1371 (Fed. Cir. 2015) ............................................................................ 7
                            13
                            14   Athena Diagnostics, Inc. v. Mayo Collaborative Servs.,
                                    915 F.3d 743 (Fed. Cir. 2019) .............................................................................. 2
                            15
                                 BASCOM Global Internet Servs. v. AT&T Mobility LLC,
                            16     827 F.3d 1341 (Fed. Cir. 2016) ........................................................................ 6, 8
                            17
                                 Berkheimer v. HP Inc.,
                            18      881 F.3d 1360 (Fed. Cir. 2018) ............................................................................ 3
                            19   Berkheimer v. HP Inc.,
                            20      890 F.3d 1369 (Fed. Cir. 2018) ........................................................................ 5, 8
                            21   BSG TECH LLC v. Buyseasons, Inc.,
                            22     988 F.3d 1281 (Fed. Cir. 2018) .................................................................... 7, 8, 9

                            23   buySAFE, Inc. v. Google, Inc.,
                                    765 F.3d 1350 (Fed. Cir. 2014) ............................................................................ 1
                            24
                            25   Content Extraction & Transm’n LLC v. Wells Fargo Bank,
                                   776 F.3d 1343 (Fed. Cir. 2014) ............................................................................ 5
                            26
                                 ENFISH, LLC v. Microsoft Corp.,
                            27     822 F.3d 1327 (Fed. Cir. 2016) ............................................................................ 5
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                        -ii-
        LAWYERS
   N E W P O R T B E AC H         QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                 18-CV-01519
                Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 4 of 15 Page ID #:1245



                            1    Finjan, Inc. v. Blue Coat Sys.,
                                    879 F.3d 1299 (Fed. Cir. 2018) ........................................................................ 5, 6
                            2
                            3    Glasswall Sols. Ltd. v. Clearswift, Ltd.,
                                    754 F. App’x 996 (Fed. Cir. 2018) ............................................................... 2, 6, 8
                            4
                                 Mortgage Grader, Inc. v. First Choice Loan Servs.,
                            5
                                   811 F.3d 1314 (Fed. Cir. 2016) .................................................................. 2, 8, 10
                            6
                                 Return Mail, Inc. v. USPS,
                            7       868 F.3d 1350 (Fed. Cir. 2017) ............................................................................ 7
                            8
                                 Secured Mail Sols. LLC v. Universal Wilde, Inc.,
                            9       169 F. Supp. 3d 1039 (C.D. Cal. 2016) (Carter, J.) ............................................. 1
                            10   Smart Sys. Innovations, LLC v. Chicago Transit Auth.,
                            11     873 F.3d 1364 (Fed. Cir. 2017) ............................................................................ 7
                            12   Sound View Innovations, LLC v. Hulu, LLC,
                            13      No. LA CV17-04146 ............................................................................................ 5

                            14   Strikeforce Techs. v. SecureAuth Corp.,
                                    No. LA CV17-04314 ............................................................................................ 9
                            15
                            16   Trading Techs. Int’l, Inc. v. IBG LLC,
                                    No. 2017-2323, 2019 WL 1907236 (Fed. Cir. Apr. 30, 2019) ............................ 9
                            17
                                 Visual Memory LLC v. NVIDIA Corp.,
                            18      867 F.3d 1253 (Fed. Cir. 2017) ........................................................................ 5, 6
                            19
                                 Other Authorities
                            20
                                 Rule 12(b)(6) ....................................................................................................... 2, 10
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                           -iii-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                         18-CV-01519
             Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 5 of 15 Page ID #:1246



                            1    I.      INTRODUCTION
                            2            Kajeet’s FAC remains deficient because the bases it alleges for patent
                            3    eligibility are unmoored from the intrinsic evidence. Kajeet concedes that the
                            4    Patents-in-Suit are directed towards “policy-based controls over communication
                            5    devices” (Opp. at 12:17–18), which has been repeatedly held to be an abstract idea
                            6    at Alice step one. Kajeet also fails to address that the Patents-in-Suit neither recite
                            7    nor disclose any inventive concept significantly beyond merely implementing that
                            8    abstract idea over a computer network as is required to survive Alice step two.1
                            9    Kajeet again fails to identify with any particularity any specific technical solution
                            10   other than to apply its abstract idea over a computer network. Rather Kajeet’s
                            11   Opposition (Dkt. 64, “Opp.”) misconstrues this Court’s prior ruling and improperly
                            12   seeks to fill those gaping holes in the patents by parroting conclusory ipse dixit
                            13   from a declaration stapled to the FAC. This manufactured effort to survive
                            14   Qustodio’s Alice challenge is precisely the type of implausible conclusion that the
                            15   Court should disregard on this Motion to Dismiss. Secured Mail Sols. LLC v.
                            16   Universal Wilde, Inc., 169 F. Supp. 3d 1039, 1043–44 (C.D. Cal. 2016) (Carter, J.)
                            17   (citing Iqbal & Twombly).
                            18   II.     KAJEET MISCONSTRUES THIS COURT’S PRIOR RULING AND
                                         SEEKS TO CREATE A FACTUAL DISPUTE VIA IPSE DIXIT.
                            19
                                         Contrary to Kajeet’s assertion, this Court did not rule that the Declaration
                            20
                                 satisfied both steps of the Alice test. (Opp. at 1:6–9). According to Kajeet, its prior
                            21
                                 complaint was dismissed on purely procedural grounds, namely that it failed to
                            22
                                 attach the Knutson Declaration to its pleading. Not so. This Court ordered Kajeet
                            23
                                 to “file an amended pleading that includes express, factual allegations consistent
                            24
                                 with the patent intrinsic record that support its position under both steps of Alice.”
                            25
                                 (Dkt. 56 at 8) (citing Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d
                            26
                                 1121, 1126–27 (Fed. Cir. 2018). Kajeet ignored the Court’s order, mirrored
                            27   1
                                  Alice Corp. v. CLS Bank, 573 U.S. 208, 223–26 (2014); see buySAFE, Inc. v.
                            28   Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computers communicating
                                 over a network “is not even arguably inventive”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -1-
        LAWYERS
   N E W P O R T B E AC H            QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                        18-CV-01519
                Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 6 of 15 Page ID #:1247



                            1    verbatim the conclusory allegations of the Knutson Declaration, and now declares
                            2    that it has shown that the claims of the Patents-in-Suit survive Alice. Not so.
                            3          The problem with Kajeet’s approach is that the FAC is entirely premised
                            4    upon the conclusory Knutson Declaration, not based on allegations consistent with
                            5    or contained in the intrinsic record. Kajeet argues that by incorporating the
                            6    Knutson Declaration into the FAC as an exhibit, it must be accepted as true and
                            7    considered in a light most favorable to Kajeet. (Opp. at 8:25–9:2). But the question
                            8    of patentability is a question of law, and the Court should not accept as true
                            9    conclusory or self-serving allegations of patent eligibility when deciding a Rule
                            10   12(b)(6) motion. Athena Diagnostics, Inc. v. Mayo Collaborative Servs., 915 F.3d
                            11   743, 755 (Fed. Cir. 2019) (recognizing that district court need not “consider the
                            12   allegations in the expert declaration because they were not consistent with the
                            13   complaint read in light of the ’820 patent” in invalidating claims under § 101).2
                            14         The Knutson Declaration does nothing to solve Kajeet’s invalidity woes. Its
                            15   testimony is not premised upon any language found within the claims or the
                            16   specification of the Patents-in-Suit, and thus fails to comply with the Court’s order
                            17   that Kajeet amend its pleading with “express, factual allegations consistent with
                            18   the patent intrinsic record that support its position under both steps of Alice.” (Dkt.
                            19   56 at p. 8). Of the substantive portions of the Knutson Declaration that Kajeet
                            20   incorporated in the FAC, ¶¶16–17 describe the prior art. Kajeet’s “distributed
                            21   architecture scheme” is described at a high level in ¶18 without reference to the
                            22   Patents-in-Suit or their claims, and ¶¶19–20 speak broadly and generally about the
                            23   Patents-in-Suit and the contents of their specification, untethered to the claims. The
                            24
                                 2
                            25    See also Mortgage Grader, Inc. v. First Choice Loan Servs., 811 F.3d 1314, 1326
                                 (Fed. Cir. 2016) (expert declarations were insufficient to create genuine issue of
                            26   material fact as to patent eligibility where the purported assertions about problem
                                 solving were absent from the language of the claims themselves); Glasswall Sols.
                            27   Ltd. v. Clearswift, Ltd., 754 F. App’x 996, 998–99 (Fed. Cir. 2018) (expert
                                 declaration opining on the benefits of the claimed invention did not preclude
                            28   dismissal when claims that failed to recite how the inventive concept worked).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -2-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                            18-CV-01519
                Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 7 of 15 Page ID #:1248



                            1    claims are addressed topically in ¶¶21–23,3 which opine that they capture the
                            2    “distributed architecture arrangement” and confine it to a particular technical field
                            3    (addressing the pure legal issue of Alice step one). Then ¶24 summarizes the prior
                            4    three paragraphs and asserts without explanation that the claims are directed to
                            5    “improvements” to computer systems inherent to using the internet to remotely
                            6    store device usage policies. The declaration ignores the “inventive concept” of any
                            7    individual claim limitation, and instead only addresses the claims as a whole,
                            8    “considered as an ordered combination of elements” in ¶29, but does not identify
                            9    any limitations (let alone their combination or order) that impart an inventive
                            10   concept. And ¶30 avers a concluding opinion that the general arrangement
                            11   meaningfully limits claim scope. Lacking entirely in both the Knutson Declaration
                            12   and the FAC that parrots it is the required identification of particular claim
                            13   limitations and explanation of their import to the invention.
                            14          Even more troubling here, the Knutson Declaration asserts that the
                            15   purportedly inventive concept of remote storage is a requirement “implicit” in the
                            16   claims. (Dkt. 57-5, ¶21). This contradicts the FAC, which alleges that the Patents-
                            17   in-Suit “generally disclose[] and claim[] . . . policies which … may be stored
                            18   remotely from the controlled computing device” (see FAC ¶¶38, 54, 71) (emphases
                            19   added). Kajeet wholly fails to explain this discrepancy anywhere in its Opposition,
                            20   demonstrating why the conclusory Knutson Declaration should be disregarded.
                            21   III.   KAJEET HAS FAILED TO SHOW THAT REPRESENTATIVE
                                        CLAIMS ANALYSIS IS INAPPROPRIATE HERE
                            22
                                        Kajeet baldly concludes that the limitations at issue for other independent
                            23
                                 claims, referred to collectively in exemplary fashion, “are material” and “result in
                            24
                                 different claim scope.” (Opp. at 24:1–6). Kajeet argues that Qustodio has failed to
                            25
                                 allege that representative claim analysis is appropriate and thus seeks to improperly
                            26
                                 “shift the burden to Kajeet” to show that representative claim analysis is
                            27
                                 appropriate. But that burden is properly on Kajeet. Berkheimer v. HP Inc., 881 F.3d
                            28   3
                                   ¶¶21-22 do not cite any claim language, but instead summarize selected portions.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -3-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                          18-CV-01519
                Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 8 of 15 Page ID #:1249



                            1    1360, 1365 (Fed. Cir. 2018) (claim may be treated as representative “if the patentee
                            2    does not present any meaningful argument for the distinctive significance” of other
                            3    claim limitations). Kajeet fails to raise any new arguments and merely incorporates
                            4    the deficient arguments from its original Response to Qustodio’s first Motion to
                            5    Dismiss. (Dkt. 43). Kajeet’s “analysis” argues that each claim includes additional
                            6    or different limitations but omits the specific claim language alleged to be
                            7    dispositive, and fails for that reason alone.4 (See id. at 17:19–18:18). Kajeet simply
                            8    asserts, with no showing relevant to the inquiry at Alice step one, that these
                            9    unidentified additional limitations are material and result in differing claim scope.
                            10   This is insufficient for Kajeet to carry its burden.
                            11   IV.   KAJEET HAS FAILED TO REBUT THAT CLAIMS ARE DIRECTED
                                       TO AN ABSTRACT IDEA AT ALICE STEP ONE.
                            12
                                       Kajeet concedes that the claims are directed to “policy-based controls over
                            13
                                 communication devices.” (Opp. at 12:17–18). In other words, the claims are
                            14
                                 directed to access control, a concept repeatedly held to be abstract at Alice step 1.5
                            15
                                 To the extent that Kajeet argues, at Alice step one, that the claims as a whole
                            16
                                 “require remote storage of usage policies,” (e.g., Opp. at 19:3–14), Kajeet has also
                            17
                                 identified “remote storage” as the purportedly inventive concept at Alice step two,
                            18
                                 and it cannot be both. See Mot. at 23. Whether directed to policy-based controls
                            19
                                 alone or also requiring remote policy storage, the idea remains abstract. Id.
                            20
                                 Moreover, as Alice step one (like the Alice inquiry as a whole) is itself a legal
                            21
                                 issue,6 the conclusory statements in the FAC should not be credited: they are either
                            22
                                 irrelevant factual allegations or legal conclusions properly for the Court to decide.
                            23   4
                                    Kajeet’s reliance on McRO is misplaced; the court treated claim 1 as
                            24   representative, without dispute that “neither the different text of the other
                                 independent claims nor the added limitations of the dependent claims in either
                            25   patent affected the result regarding patentability.” See 837 F. 3d 1299, 1307 & n.3.
                                 5 See Dkt. 62 at 10:16-11:14, citing cases confirming that access control is abstract.
                            26   6 Claim construction and scope-of-the-art disputes aside, Qustodio has been unable
                                 to locate authority crediting factual allegations in the pleadings or expert testimony
                            27   is at all relevant at Alice step one. Rather, it is only at step two that the asserted
                                 unconventionality of the limitations effecting the purportedly inventive concept
                            28   may present factual issues. Aatrix, 890 F.3d at 1359.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -4-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                            18-CV-01519
                Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 9 of 15 Page ID #:1250



                            1            A.    The “Improvements” are not Identified in the Intrinsic Record
                            2            Kajeet’s identification of “advantages” and/or “improvements” that it alleges
                            3    render the “policy-based controls” non-abstract should be rejected as pure attorney
                            4    argument not identified in the intrinsic record as the Court required. (Dkt. 56 at 8).
                            5            For example, Kajeet seems to assert that these policy-based controls involve
                            6    accessing some features when others are disabled. (Opp. at 12:23–13:14). This
                            7    “requirement” or “improvement” is absent from the claims themselves and Kajeet
                            8    fails to identify where (if anywhere) in the specification such “improvements” are
                            9    identified or asserted. Such claims should be rejected for non-compliance with this
                            10   Court’s Order. Likewise, the claimed “improved effectiveness” from the distributed
                            11   architecture is not recited in the claims nor asserted anywhere in the specification
                            12   and as such, should be rejected. Such conclusory allegations fail to “explain[] in
                            13   detail how the invention achieves the improvements,” and should be ignored on a
                            14   motion to dismiss. Contra Berkheimer v. HP Inc., 890 F.3d 1369, 1372 (Fed. Cir.
                            15   2018) (elaborating that the Aatrix complaint only survived 12(b)(6) because it
                            16   explained exactly how alleged improvements were achieved).
                            17           B.    ENFISH and its Progeny Do Not Apply to These Generic Claims.
                            18           Kajeet argues that the above-alleged “improvements” are the sort of claims

                            19   recently held to be patent-eligible at Alice step one in Ancora and Visual Memory

                            20   as being directed to “specific improvement[s] to the way computers operate.” See

                            21   ENFISH, LLC v. Microsoft Corp., 822 F.3d 1327, 1336–37 (Fed. Cir. 2016)

                            22   (emphases added). But “an improvement to computer functionality itself” must

                            23   enable a system “to do things it could not do before,” not merely perform “familiar

                            24   tasks with greater speed and efficiency,” Finjan, Inc. v. Blue Coat Sys., 879 F.3d

                            25   1299, 1305 (Fed. Cir. 2018) or “well-understood, routine, [and] conventional

                            26   activities previously known to the industry,” Content Extraction & Transm’n LLC

                            27   v. Wells Fargo Bank, 776 F.3d 1343, 1347–48 (Fed. Cir. 2014).7 But neither the

                            28   7   See also Sound View Innovations, LLC v. Hulu, LLC, No. LA CV17-04146 JAK
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -5-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                            18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 10 of 15 Page ID #:1251



                            1    FAC nor the Opposition identifies any such specific improvements8 in the intrinsic
                            2    record of the claims and the common specification of the Asserted Patents.
                            3          Despite its refrain that the claims are directed to an “improvement” (Opp. at
                            4    13:15–15:7), Kajeet again fatally fails to identify any such language in the actual
                            5    claim recitation. Kajeet’s alleged improvements, including “application in real-
                            6    time,” are merely the enhanced efficiency benefits inherent to the use of modern
                            7    computer and networking technology that the Federal Circuit rejected as
                            8    insufficient as a matter of law in Finjan. Likewise, as explained above, the Patents-
                            9    in-Suit recite no such specific technological improvements, and neither the FAC,
                            10   Kajeet, nor its expert explains why or how “remote storage” of the policies
                            11   allegedly “effecting policy-based controls over communication devices” provides
                            12   any improvement beyond what was known in the art.9 (Opp. at 12:17–13:14). This
                            13   failure, again, is fatal at Alice step one. See Glasswall, 754 F. App’x at 999 (Fed.
                            14   Cir. 2018) (failure to recite “how” steps were performed made claims abstract).
                            15         C.    Lack of Total Preemption Does Not Suffice at Alice Step One.
                            16         Kajeet argues that the claims’ survival does not preempt “the greater concept
                            17   of effecting device management through selective access to features/content.”
                            18   (PLAx) (Apr. 30, 2019) (Kronstadt, J.) (combining operators in a certain way with
                                 a known data structure was not a patent-eligible technological improvement).
                                 8
                            19     Claims passed muster when the patent disclosed “a specific technique that departs
                                 from earlier approaches to solve a specific computer problem,” which “specifically
                            20   identif[ied] how that functionality improvement is effectuated in an assertedly
                                 unexpected way” by a licensing record stored in a “particular, modifiable, non-
                            21   volatile portion of the computer’s BIOS, and the structure in that memory location
                                 [wa]s used for verification by interacting with the distinct computer memory that
                            22   contains the program to be verified.” Ancora Techs., Inc. v. HTC Am., Inc., 908
                            23   F.3d 1343, 1348–49 (Fed. Cir. 2018) (emphases added). Similarly, claims reciting a
                                 memory system “having one or more programmable operational characteristics,
                            24   said characteristics being defined through configuration by said computer based on
                                 the type of said processor,” and “determin[ing] a type of data stored by said
                            25   cache,” survived because the specification identified multiple benefits from using
                                 that system that were a vast improvement over the capabilities of prior art. Visual
                            26   Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017).
                                 9
                                   To the contrary, using a server to simultaneously apply usage policies to multiple
                            27   devices in real-time was well-known to “improve security” in the industry by 1997,
                                 over a decade before the Patents-in-Suits’ priority date. BASCOM Global Internet
                            28   Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1343–44 (Fed. Cir. 2016).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -6-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                          18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 11 of 15 Page ID #:1252



                            1    (Opp. at 15:16–18.) But this ignores black-letter law that the “absence of complete
                            2    preemption does not demonstrate patent eligibility,” because “preemption concerns
                            3    are fully addressed and made moot” if a claim is directed to an abstract idea. E.g.,
                            4    Return Mail, Inc. v. USPS, 868 F.3d 1350, 1370 (Fed. Cir. 2017); Ariosa
                            5    Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).10
                            6    V.    KAJEET FAILS TO IDENTIFY ANY INVENTIVE CONCEPT
                                       RECITED IN SPECIFIC LIMITATIONS AT ALICE STEP TWO.
                            7
                                       Qustodio has shown that the Patents-in-Suit fail to impart an inventive
                            8
                                 concept to the abstract idea of access control, and simply employ that idea over a
                            9
                                 generic computer network. In its Opposition, Kajeet has failed to identify what the
                            10
                                 specific “distributed architecture” and/or “specific solution” allegedly found within
                            11
                                 the Patents-in-Suit are, where they are located within the claim language, and why
                            12
                                 or how they are inventive other than because its expert says so without explanation.
                            13
                                       Step two of Alice requires the court to “look with more specificity at what
                            14
                                 the additional claim elements add, in order to determine ‘whether they identify an
                            15
                                 “inventive concept” in the application of the ineligible subject matter’ to which the
                            16
                                 claim is directed.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253,
                            17
                                 1258 (Fed. Cir. 2016). “[T]he relevant inquiry is not whether the claimed invention
                            18
                                 as a whole is unconventional or non-routine,” but “what else is there in the claims
                            19
                                 before us?” See BSG TECH LLC v. Buyseasons, Inc., 988 F.3d 1281, 1290 (Fed.
                            20
                                 Cir. 2018) (cleaned up and emphases added). Kajeet has not provided that answer.
                            21
                                        As shown in Qustodio’s opening Motion, the FAC and the Knutson
                            22
                                 Declaration it parrots both fail to identify any particular claim limitations, whether
                            23
                                 individually or in combination, that do “significantly more” than merely implement
                            24
                                 10
                            25      Arguing that Qustodio’s analogy omits certain specific limitations (Opp. at
                                 16:10–17:8) is irrelevant: “Under Alice step one, ‘claims are considered in their
                            26   entirety to ascertain whether their character as a whole is directed to excluded
                                 subject matter.” Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d
                            27   1364, 1371 (Fed. Cir. 2017) (emphasis added). By contrast, the individual
                                 limitations are the focus of Alice step two. See id. at 1373–74. Because they do not
                            28   affect “the character of the claims as a whole,” they are irrelevant at Alice step one.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -7-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                            18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 12 of 15 Page ID #:1253



                            1    the abstract idea of access control over a generic computer network as needed to
                            2    impart any inventive concept. Kajeet’s Opposition offers no more specificity,
                            3    referring only to the claims as a whole throughout,11 and never to any limitations
                            4    either individually or in combination. Neither does the FAC nor the Knutson
                            5    Declaration identify any such limitations, whether individually or in combination;
                            6    they instead incorrectly address the allegedly “inventive concept” that “the claims
                            7    as a whole, considered as an ordered combination . . . comprise.” (FAC ¶¶ 43, 59,
                            8    76; see Dkt. 57-5 ¶ 29.) Kajeet has failed to show that there is anything else in the
                            9    claims before the court as is required to survive at Alice step two. BSG at 1290–91.
                            10           Kajeet argues that an unidentified “component arrangement required by the
                            11   challenged claims using remote storage policy in the context of feature
                            12   management” is an “improvement in the operation of mobile communication
                            13   device control systems.” (Opp. at 19:21–20:2). But Kajeet and its expert fail to
                            14   specify what the purportedly inventive component arrangement is, a fatal defect at
                            15   Alice step two. Berkheimer, 890 F.3d at 1372; Mortg. Grader, 811 F.3d at 1326;
                            16   Glasswall, 754 F. App’x at 999; Ameranth, 842 F.3d at 1241. At best, Kajeet has
                            17   argued that the general idea of storing policies remotely from managed device
                            18   imparts an inventive concept to the abstract idea of “policy-based controls.” But
                            19   such broad assertions are insufficient for Kajeet to meet its Alice step two burden.
                            20   BASCOM, 827 F.3d at 1348 (“specific improvements” to computer technology
                            21   recited in claims must “go beyond well-understood, routine, conventional
                            22   activities” to impart inventive concept).
                            23           Kajeet relies again on its expert to argue in general and conclusory terms
                            24   (Opp. at 25:12–26:2) that the “distributed architecture arrangement” inherent to the
                            25   claims was “unconventional.” Kajeet’s expert, in turn, asserts that storing usage
                            26   policies remotely from managed devices was “unconventional” and thus yielded
                            27   “improvements” in system operation. (Dkt. 57-6 ¶ 29). But this elides what was
                            28   11   Opp. at 25:16–18, 25:21–23, 25:27–26, 27:4–6.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                             -8-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                          18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 13 of 15 Page ID #:1254



                            1    “unconventional” about the requirement, which limitations in what order
                            2    implement it, and how it “improved” anything in the art. It is pure ipse dixit.
                            3          No such explanation is provided because one could not be credibly made,
                            4    once the abstract idea (“policy based controls over communication devices”) is
                            5    separated from the additional limitations (the “distributed architecture requiring
                            6    remote policy storage”) as Alice step two requires.12 So to say that the use of the
                            7    “distributed architecture” that requires remote policy storage is innovative is
                            8    tantamount to claiming that in 2005, using a computer network to store information
                            9    remotely was somehow “unconventional.” This explanation—the only way that
                            10   Kajeet’s Alice step two argument logically holds together—is facially implausible.
                            11         Storing information (including policies) remotely from computing devices is
                            12   the natural, conventional, logical, and routine use of computer networking
                            13   technology. So while Kajeet identifies such generic components used for their
                            14   conventional purposes of storing certain things remotely, that does not suffice at
                            15   Alice step two. Strikeforce Techs. v. SecureAuth Corp., No. LA CV17-04314 JAK
                            16   (SKx), 2017 WL 8808122, at *7 (C.D. Cal. Dec. 1, 2017) (Kronstadt, J.) (“logical
                            17   and conventional” ordered combination of limitations was not inventive).
                            18         Kajeet’s conclusory argument that the claims provide a “technological
                            19   solution” to “a problem rooted in technology” likewise fails at Alice step two
                            20   because it does not attempt to address the requirement to identify an “inventive
                            21   concept” in the claim language or explain why the problem only resides in
                            22   technology. (Opp. at 19:13–20:2). The intrinsic record confirms the core problem
                            23
                            24
                                 12 Because the use of policies to control devices is the concept identified at Alice
                                 step one, and the policies cannot also be part of the “inventive concept” at step
                            25   two. Trading Techs. Int’l, Inc. v. IBG LLC, No. 2017-2323, 2019 WL 1907236, at
                                 *4 (Fed. Cir. Apr. 30, 2019) (even if novel, “a claimed invention’s use of the
                            26   ineligible concept to which it is directed cannot supply the inventive concept that
                                 renders the invention ‘significantly more’ than that ineligible concept.” (citing
                            27   BSG)). “At Alice step two, it is irrelevant whether” the allegedly unconventional
                                 feature “may have been non-routine or conventional as a factual matter” if it
                            28   simply restates, narrows, or reformulates the abstract idea. BSG, 899 F.3d at 1291.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -9-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                            18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 14 of 15 Page ID #:1255



                            1    here relates instead to human behavior,13 as the patents’ “Background” section
                            2    offers many scenarios for managing others’ behavior, such as that of children,
                            3    employees, or other types of administrator/user roles. (Dkt. 57-3 at 1:64–3:60).
                            4    Kajeet’s reliance on its expert declaration cannot fill this gap because the
                            5    declaration fails to identify the relevant claim limitations that purportedly solve
                            6    that problem or explain how they do so beyond merely implementing the “policy-
                            7    based controls” over generic computer networking components. Dkt. 57-5 ¶¶ 13–
                            8    15, 20–23; see Mortg. Grader, 811 F.3d at 1326 (expert declaration did not create
                            9    factual dispute as to patent eligibility where the purported assertions about problem
                            10   solving were absent from the language of the claims themselves).
                            11   VI.   KAJEET’S INVOCATION OF WAIVED CLAIM CONSTRUCTION
                                       ARGUMENTS CANNOT PRECLUDE DISMISSAL UNDER RULE
                            12         12(B)(6) BECAUSE THERE IS NO DISPUTE.
                            13         Even though it waived this issue by failing to propose such constructions or
                            14   terms as the S.P.R. require (see Jacobson Decl. at Exs. A–B), Kajeet again asserts
                            15   that claim construction “may be required” if allegedly-inventive aspects of its
                            16   claims “are not readily apparent” (Opp. at 24:15–16). But this generic plea still
                            17   fails to identify any actual “dispute.” See Aatrix, 882 F.3d at 1125 (at the 12(b)(6)
                            18   stage, the court must either adopt the non-movant’s claim constructions or “resolve
                            19   the disputes to whatever extent is needed to conduct the § 101 analysis,” not deny
                            20   on such basis). Because Qustodio has accepted Kajeet’s position of an “inherent
                            21   requirement” of “remote storage of policies,” there is no “dispute” that requires
                            22   resolution or precludes a ruling. (See Dkt. 64-2, 64-3.)
                            23   VII. CONCLUSION
                            24         Qustodio respectfully requests that the Court grant its Motion with prejudice.

                            25
                            26
                                 13That the behavior involves use of devices or accessing content is not limiting to
                            27   a particular technological environment, let alone innovative. See, e.g., Prism
                                 Techs., 696 F. App’x at 1016–17 (controlling access to protected computer
                            28   resources was abstract because “humans similarly restrict and provide access”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -10-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                          18-CV-01519
              Case 8:18-cv-01519-JAK-PLA Document 67 Filed 05/06/19 Page 15 of 15 Page ID #:1256



                            1    Dated: May 6, 2019           STRADLING YOCCA CARLSON &
                                                              RAUTH, P.C.
                            2
                            3
                                                              By: /s/ Salil Bali
                            4
                                                                  Douglas Q. Hahn
                            5                                     Salil Bali
                            6
                                                              Attorneys for Defendant
                            7
                            8
                            9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                             -11-
        LAWYERS
   N E W P O R T B E AC H        QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS             18-CV-01519
